id office uilc cca_2009090216082418 -------------- number release date from ------------------- sent wednesday september pm to --------------------- cc ----------------------------------------------------------------------- subject fw stimulus question ----------- i’m responding to the question you emailed to ----- you requested that if we answer in the negative that we provide a detailed explanation why beyond saying it could not be paid after i will try to provide as detailed an explanation as i can but it fundamentally comes down to the cutoff date you mention and the absence off certain critical events occurring before that date sec_6428 provides for the economic stimulus payments to individuals and sets the terms for those payments sec_6428 in particular authorizes advance refunds and credits of payments for taxable_year and in paragraph mandates no refund_or_credit shall be made or allowed under this subsection after date for individual taxpayers who did not receive their esps in as either an advance refund_or_credit they were allowed to claim a credit under sec_6428 on their taxable_year returns filed in for some taxpayers such as tpw in your email their circumstances changed from ty to ty with the result that while the taxpayers were initially entitled based on circumstances to an esp in in a certain amount they were entitled to a credit on their return in a lesser amount or to no credit at all due to changed circumstances for any of various reasons many of the esps to taxpayers in these situations were not issued not received or received but returned to the service for example your email indicates that the tpw and her deceased husband were entitled to a joint esp in one half for each spouse based on their jointly filed income_tax return for ty the service did not issue the joint esp in however evidently because of errors and delays by the service in processing the return tpw’s filing_status changed for purposes of ty with the tph’s death in such that the amount of the credit that the tpw could correctly claim on her separate return was limited to just one half of the amount ----------has previously advised that the availability of relief to taxpayers caught by changed circumstances including taxpayers in the same situation as tpw depends entirely on whether a credit or refund of an esp was allowed and made on or before date even though the credit was later reversed or the refund was somehow ineffective because it was incorrectly routed lost returned etc if the allowed-and-made requirement is met the service can after date re-credit a taxpayer’s account and issue any refund accordingly or issue a replacement refund in an amount based on the taxpayer’s ty status if the requirement is not met the service cannot by law provide an esp to which a taxpayer was entitled in based on facts in the form of a credit or refund post-date the determination must be made case by case but the restriction in sec_6428 applies regardless of the circumstances of a given case or the particulars of cause and effect to illustrate if the service issued an esp check to a taxpayer in that the postal service returned to the campus as undeliverable and assuming the taxpayer was ineligible in to claim the credit on the taxpayer’s return then the service may send a replacement check to the taxpayer at the right address because the esp was in fact allowed and made prior to the deadline altering the facts to a credit scenario suppose the service posted an esp to a taxpayer’s account in and simultaneously set it off against a liability of the taxpayer for ty the service later erroneously reversed the esp credit out of the taxpayer’s ty account resulting in a balance due for entitled only to a reduced esp for ty and so did not claim the credit on the taxpayer’s return the service may remedy the problem by reinstating the full credit and presumably abating any interest or penalties that accrued on the underpayment again the service may do so because of the timing of the original credit by contrast if a freeze code on a taxpayer’s account for instance blocked an advance_payment in and no check was cut or credit transfer made then a replacement check or reinstated credit is barred if the taxpayer was in the case you’re dealing with the esp was not allowed and made in albeit because of the service’s apparent mishandling of the return there was neither a refund nor credit setoff by the last day of therefore despite whatever fault lies with the service there is nothing that can permissibly be done for the taxpayer from the taxpayer's perspective the outcome is unfortunate and must seem profoundly unfair but it is compelled statute please contact me if you have questions or to discuss
